



Exhibit 10.3.2




SELLER PARI PASSU SURPLUS NOTE
Number 1




For Value Received, ONEBEACON INSURANCE COMPANY, a Pennsylvania domiciled,
property and casualty insurance company located at OneBeacon Insurance Company,
3 Batterymarch Park, Quincy, MA 02169 (the “Company”) promises to pay to
OneBeacon Insurance Group LLC of 601 Carlson Parkway, Minnetonka, MN 55305 (the
“Holder”) the principal sum of $43,100,000 (the “Surplus Note”), and to pay
interest thereon, from December 23, 2014 or from the most recent Scheduled
Interest Payment Date (as defined below) for which interest has been paid or
duly provided for, semi-annually in arrears on March 15 and August 31 in each
year and on the date on which this Surplus Note matures, commencing March 15,
2015 (each, a “Scheduled Interest Payment Date”), at the applicable Stated Rate
(as defined below), until the principal hereof is paid or duly provided for. The
terms and conditions governing payment of this Surplus Note are as follows:




1.This Surplus Note has been issued in accordance with Section 322.2 of the
Insurance Company Law of 1921, as amended by Act 216 of November 30, 2004 (40
P.S. § 445.2).




2.The obligation of the Company to pay the Holder in accordance with the terms
and conditions of this Surplus Note is unconditional and absolute. Nothing
contained herein is intended to or shall prevent the Holder, in the event of
default by the Company under the terms and conditions of this Surplus Note, from
exercising all remedies permitted by applicable law, provided that such rights
and remedies of the Holder shall at all times remain subject to the terms and
conditions hereof.




(a)Any payment of principal or interest on this Surplus Note shall be
subordinated, whether existing or hereafter incurred or created, to payment of
all policyholders, other liabilities of the Company, including all claims and
beneficiary claims of all policyholders, and all other classes of creditors and
that certain surplus note of the Company issued to the initial holder of this
Surplus Note concurrently with this Surplus Note in the principal amount of
$57,900,000.


(b)The annual interest rate on this Surplus Note shall be equal to the
applicable Stated Rate.











--------------------------------------------------------------------------------





The “Stated Rate” shall be equal to:




(i)
for each Scheduled Interest Payment Date occurring on or prior to March 15,
2020, a per annum rate equal to 6.01%;



(ii)
for each Scheduled Interest Payment Date occurring after March 15, 2020 but on
or prior to March 15, 2025, a per annum rate equal to the sum of (A) (i) 6.01%,
less (ii) 1.78%, plus (iii) 1.0% (such amount, the “Base Rate”), plus (B)
Three-Month LIBOR; and



(iii)
for each Scheduled Interest Payment Date occurring after March 15, 2025, a per
annum rate equal to the sum of (A) the Base Rate, plus (B)

(i)0.50%, multiplied by (ii) the number of consecutive five-year periods
(including any partial five-year period) occurring from March 15, 2025 to and
including such Scheduled Interest Payment Date, plus (C) Three- Month LIBOR.




“Three-Month LIBOR” shall be equal to three-month LIBOR as reported in the
Eastern Edition of the Wall Street Journal two Business Days (as defined below)
prior to the applicable Scheduled Interest Payment Date.




(c)The Company shall repay this Surplus Note on March 15, 2020, subject to all
terms and conditions of this Surplus Note and specifically paragraph 2.




(d)Principal or interest on this Surplus Note shall not be a liability nor an
expense except to the extent that the payment has been approved by the Insurance
Commissioner of the Commonwealth of Pennsylvania (the “Commissioner”).
Unapproved interest shall not be represented as an addition to the principal or
notional amount and shall not accrue further interest. This Surplus Note shall
accrue interest only on the outstanding principal balance and not on accrued but
unpaid interest.




(e)Any interest payment or principal repayment on this Surplus Note requires
prior approval of the Commissioner. The Company shall provide the Commissioner
with written notice at least thirty days prior to the intended date of the
payment of principal or interest on the Surplus Note.





--------------------------------------------------------------------------------





(f)This Surplus Note is not a liability or claim against the Company or any of
its assets, and interest shall be repaid only out of the unassigned surplus of
the Company. Payment of principal and interest on this Surplus Note are not
guaranteed and such payment is subordinated to claims of all policyholders,
creditors and other liabilities of the Company.




(g)Interest on this Surplus Note shall be calculated on the basis of a 360-day
year of twelve months of 30 days each.




3.Payments of interest on this Surplus Note will be made, in accordance with the
foregoing and subject to applicable laws and regulations, (i) by wire transfer
of immediately available funds to an account maintained by the person entitled
thereto with a bank if such registered holder gives notice to the Company, not
less than 15 days (or such fewer days as the Company may accept at its
discretion) prior to the applicable scheduled payment date or maturity date
hereof, of the payee’s account to which payment is to be made or, (ii) if no
such notice is given, by mailing a check on or before the scheduled payment date
of such payment to the person entitled thereto at such person’s address as
provided to the Company. Unless the designation of the payee’s account to which
payment is to be made is revoked, any such designation made by such holder with
respect to this Surplus Note of the payee’s account to which payment is to be
made shall remain in effect with respect to any future payments with respect to
this Surplus Note payable to such holder. In any case where the scheduled
payment date or maturity date of this Surplus Note shall be at any place of
payment a day on which banking institutions are not carrying out transactions in
U.S. dollars or are authorized or obligated by law or executive order to close,
then payment of principal or interest need not be made on such date at such
place but may be made on the next succeeding day at such place which is not a
day on which banking institutions in the applicable jurisdiction are not
carrying out transactions in U.S. dollars or are authorized or obligated by law
or executive order to close (a “Business Day”), with the same force and effect
as if made on the scheduled payment date or maturity date thereof, and no
interest shall accrue on the amount of such payment for the period after such
date, if such payment is so made.




4.This Surplus Note may be redeemed by the Company, subject to the approval of
the Commissioner, in whole or in part, at any time, subject to all the terms and
conditions of this Surplus Note and specifically paragraph 2, at a redemption
price equal to 100% of the aggregate principal amount plus any accrued and
unpaid interest (calculated pursuant to the terms of this Surplus Note) to be
redeemed. In addition, subject to all the terms and conditions of this Surplus



















--------------------------------------------------------------------------------







Note and specifically paragraph 2, the Company shall redeem this Surplus Note in
whole or in part
(a) on March 15 of each year in an amount, if any, such that, following such
prepayment and any concurrent dividend or distribution pursuant to paragraph
7(b)(i), the Company’s “total adjusted capital” (as such term is defined in, and
calculated pursuant to, the risk-based capital instructions permitted or
prescribed by the insurance laws of the Commonwealth of Pennsylvania) is equal
to the product of 2.0 (or such other factor established by the Commissioner) and
the Company’s “authorized control level RBC” (as such term is defined in, and
calculated pursuant to, the risk- based capital instructions permitted or
prescribed by the insurance laws of the Commonwealth of Pennsylvania) or (b) as
contemplated by paragraph 7(b)(i). The Company shall provide the Commissioner
with written notice at least thirty days prior to the intended date of the
redemption. This Surplus Note shall be canceled upon redemption, whether in
whole or in part, and cancellation shall be effective upon approval of the
Commissioner. If the redemption is not for full outstanding principal balance,
the Company shall issue new surplus notes for the amount of outstanding
principal balance and shall contain the same terms as contained in this Surplus
Note as approved by the Commissioner.




5.This Surplus Note may be assigned or transferred by the Holder, in whole or in
part, at any time, subject to all the terms and conditions of this Surplus Note
and specifically paragraph 2, upon approval of the Commissioner and the Board of
Directors of the Company. The Holder and the Company shall provide the
Commissioner with written notice at least thirty days prior to the intended date
of the assignment or transfer. Any such assignment or transfer shall not be
effective so as to impose any obligations or liability upon the Company and such
assignment or transfer shall be duly registered in the appropriate books of
record of the Company. In the event of such assignment or transfer, the Holder
shall surrender this Surplus Note to the Company for cancellation and for
issuance of a substituted Surplus Note or Surplus Notes identical in form and
substance to this Surplus Note, in aggregate principal amounts equal to the
assigned or transferred and unassigned or untransferred portions hereof. This
Surplus Note is not assignable or transferrable except as set forth in this
paragraph 5.




6.No recourse for the payment of the principal of or interest on this Surplus
Note, and no recourse under or upon any obligation, covenant or agreement for
any claim based on this Surplus Note or otherwise in respect hereof, or on
account of the creation of any indebtedness represented hereby, shall be made
against any incorporator, member, officer or director, past,





















--------------------------------------------------------------------------------







present or future, of the Company, or any successor or resulting corporation,
either directly or through the Company, or any successor or resulting
corporation, whether by virtue of any constitution, statute or rule of law or
equity, or by the enforcement of any assessment or penalty or otherwise; it
being expressly understood that any and all such personal liability, if any, of
every such incorporator, member, officer or director is expressly waived and
released by the Holder as a condition of, and in consideration of, the issuance
of this Surplus Note.




7.For so long as this Surplus Note remains outstanding or any amount remains
unpaid on this Surplus Note:




(a)The Company shall use commercially reasonable efforts to obtain the approval
of the Commissioner in accordance with Section 322.2 of the Insurance Law for
the payment by the Company of interest on and principal of this Surplus Note on
the scheduled payment dates, prepayment date or maturity dates thereof, and, in
the event any such approval has not been obtained for any such payment or
prepayment at or prior to the scheduled payment date, prepayment date or
maturity date, as the case may be, to continue to use best efforts to obtain
such approval promptly thereafter. Not less than 45 days prior to the scheduled
payment date, prepayment date or maturity date (excluding any such maturity date
which arises as a result of the obtaining of an order or the granting of
approval for the rehabilitation, liquidation, conservation or dissolution of the
Company), the Company will seek the approval of the Commissioner to make each
payment or prepayment of interest on and principal of this Surplus Note. In
addition, the Company shall notify in writing the holder of this Surplus Note no
later than five Business Days prior to the scheduled payment date for interest,
date for the prepayment of principal or the maturity date for principal in the
event that the Commissioner has not then approved the making of any such payment
on such scheduled payment date, prepayment date or such maturity date, and
thereafter, if such payment or prepayment has been approved by the Commissioner,
shall promptly notify in writing the holder of this Surplus Note of such
approval.




(b)Until the full principal amount of this Surplus Note and any interest
incurred thereon has been paid to the holder hereof, the Company shall not,
without the prior written consent of the holder of this Surplus Note:




(i)make any dividend or distribution to holders of its equity interests or
purchase or retire any of its equity interests, unless, concurrently with such
dividend or















--------------------------------------------------------------------------------





distribution payment, the principal amount of this Surplus Note shall be prepaid
by an amount equal to the amount of such dividend or distribution payment;




(ii)create, assume, incur or have outstanding any indebtedness (including
purchase money indebtedness), or become liable, whether as endorser, guarantor,
surety or otherwise, for any debt or obligation of any other person;
(iii)



(iii)cease operations, liquidate, merge, transfer, acquire or consolidate with
any entity, or dissolve or transfer or sell assets outside of the ordinary
course of business;




(iv)amend its charter or bylaws in a manner that would adversely affect its
corporate existence, material rights (charter and statutory) or material
franchises; or




(v)write, assume or acquire any new business (including through any reinsurance
or under existing treaties) other than pursuant to the fronting requirements set
forth in Section 5.23 of that certain Stock Purchase Agreement between OneBeacon
Insurance Group LLC, Trebuchet US Holdings, Inc. and the other parties thereto,
dated October 17, 2012, as amended from time to time.




8.The Holder, in consideration of the issuance hereof, represents and warrants
that it has been furnished with information sufficient to make an informed
decision to make the advance represented by this Surplus Note. The Holder, by
acceptance of this Surplus Note, acknowledges that this Surplus Note has been
acquired in a transaction exempt from the registration requirements of the
Securities Act of 1933, as amended, and that the Company is relying, to the
extent applicable, upon such representations and warranties.




9.Nothing in this Surplus Note, expressed or implied, shall give or be construed
to give any person, firm or corporation, other than the Company and the Holder,
any legal or equitable right, remedy or claim under or in respect to this
Surplus Note or under any covenant, condition or provision contained herein.




10.In the event of the insolvency, bankruptcy, receivership, rehabilitation,
conservatorship, reorganization, readjustment of debt, marshalling of assets and
liabilities, or similar proceedings, by or against the Company, or any
liquidation or winding up of the Company, whether voluntary or involuntary, this
Surplus Note will immediately mature in full without any









--------------------------------------------------------------------------------





action on the part of the holder of this Surplus Note, and repayment of the
balance of the funds and any accrued interest then due and owing to the Holder
shall be subordinate to any policyholder, claimant and beneficiary claims as
well as debts owed to all other classes of creditors.
Notwithstanding any other provision of this Surplus Note, in no event shall any
holder of this Surplus Note be entitled to declare this Surplus Note immediately
mature or otherwise be immediately payable.




11.In the event that the Commissioner approves a payment of any interest on or
principal of, or any redemption payment with respect to, this Surplus Note, in
whole or in part, and the Company fails to pay the full amount of such approved
payment on the date such amount is scheduled to be paid, such approved amount
will be immediately payable on such date without any action on the part of the
holder of this Surplus Note. In the event that the Company fails to perform any
of its other obligations hereunder, the holder of this Surplus Note may pursue
any available remedy to enforce the performance of any provision of this Surplus
Note; provided, however, that such remedy shall in no event include the right to
declare this Surplus Note immediately payable, and shall in no circumstances be
inconsistent with the provisions of applicable law or the provisions of Section
2. A delay or omission by the holder of this Surplus Note in exercising any
right or remedy accruing as a result of the Company’s failure to perform its
obligations hereunder and the continuation thereof shall not impair such right
or remedy or constitute a waiver of or acquiescence in such non-performance by
the Company. To the extent permitted by law, no remedy is exclusive of any other
remedy and all remedies are cumulative.




12.All notices, requests, claims, demands or other communications under this
Surplus Note shall be deemed to have been duly given and made if in writing and
(a) at the time personally delivered if served by personal delivery upon the
party for whom it is intended, (b) at the time received if delivered by
registered or certified mail (postage prepaid, return receipt requested) or by a
national courier service (delivery of which is confirmed), or (c) upon
confirmation if sent by facsimile; in each case to the person at the address set
forth below, or such other address as may be designated in writing hereafter, in
the same manner, by such person:




to the Company:


OneBeacon Insurance Company
c/o Armour Risk Management, Inc. 1880 JFK Boulevard, Suite 801













--------------------------------------------------------------------------------





Philadelphia, PA 19103
Telephone:    215 665 5000
Facsimile:    866-264-5863 Attention:    Stan Hoch


to the Holder:


OneBeacon Insurance Group LLC
601 Carlson Parkway, Suite 600
Minnetonka, MN 55305
Telephone: (952) 852-6731
Facsimile: (888) 353-6247 Attention: Maureen Phillips


13.In the event that any one or more of the provisions contained in this Surplus
Note other than the provision of Paragraph 2, shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Surplus Note, but
this Surplus Note shall be construed as if such invalid or illegal or
unenforceable provision had never been contained in this Surplus Note.




14.The covenants, stipulations, promises and agreements contained in this
Surplus Note shall bind and inure to the benefit of, and shall be enforceable by
the Company and the Holder, and their respective successors and assigns.




15.This Surplus Note shall be governed by and construed in accordance with the
domestic laws of the Commonwealth of Pennsylvania without regard to its conflict
of laws principles, unless and to the extent preempted by the laws of the United
States of America.




16.This Surplus Note represents the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior written or oral
agreements between the parties and shall be modified only by a written amendment
of the Company and the Holder upon receipt of prior written consent of the
Commissioner.






[Signature page follows]















--------------------------------------------------------------------------------







IN WITNESS HEREOF, the Company, intending to be legally bound, has caused this
Surplus Note to be executed and attested to by its duly authorized officers and
corporate seal to be impressed this December 23, 2014.




ONEBEACON INSURANCE COMPANY


(CORPORATE SEAL)
                    
/s/ Standley Hoch
Name:
Standley Hoch
Title:
President





Attest to by:


/s/ Assistant Secretary









Agreed and Accepted by:




ONEBEACON INSURANCE GROUP LLC


/s/ Paul H. McDonough
Name:
Paul H. McDonough
Title:
Senior Vice President & Chief Financial Officer





















[Signature Page to Pari Passu Surplus Note]



